Lumpkin, J.
Bell Warren was indicted for the murder of Eugene Warren, her husband. She admitted the killing, but stated that her husband intended to go to the swamp to shoot some wild chickens, and that she and he got into a scuffle over the gun, and it was accidentally discharged, causing his death. The evidence for the State showed, that she came out of the house where they lived, carrying a shot-gun, and went to a house located near by and borrowed some gun-shells, alleging that her husband desired to shoot chickens; that before reaching the house to which she went she left the gun on the side of the road; that, after she obtained the shells, she returned to the house where she lived, and in a very few minutes a gun was heard to fire, and when other persons went to the house, her husband was found dying on the floor beside the bed. There was also evidence that there were signs of blood upon the bed, as if the deceased had been lying down, and that a pillow was afterward found in another room under a bed located there, which showed signs of a charge of shot having penetrated it at close range, carrying into the pillow bloody flesh land teeth. The deceased was shot in the face, the shot tearing away a part of his jaw and mouth and some of his teeth. A witness *229testified that prior to the killing the defendant and her husband had not lived in perfect amity. After the killing .she ran away, and was captured some two years later. She sought to explain this by saying that the father of her deceased husband had told her to leave; but he denied this. These facts were sufficient to bring the case within the ruling made in Mann v. State, 124 Ga. 760 (53 S. E. 324, 4 L. R. A. (N. S.) 934), and other cases following it, so as to authorize a charge to the effect that if a homicide is shown beyond a reasonable doubt to have been committed by the defendant, the law presumes that it is malicious until the contrary appears, unless the evidence adduced by the State shows justification or mitigation or excuse; and that if the evidence adduced by the State does not show circumstances of justification, mitigation, or excuse, it would then devolve upon the defendant to show such circumstances in order to reduce the homicide from murder to manslaughter or to justify it.
2. The evidence was sufficient to support the verdict, and the refusal of, a new trial was not error.

Judgment affirmed.


All the Justices concur.